LAVERY, J.,
dissenting. I respectfully dissent from the majority opinion, which affirms the trial court’s denial of the motions to intervene filed by the proposed defendants, Spicer Plus, Inc., (Spicer) and John Holstein, trustee of City Discount Oil Nominee Trust (Holstein). I disagree with the majority’s conclusion that the trial court properly denied the motions to intervene because the proposed defendants neither proved their alleged interests in the property nor timely filed their motions to intervene. The majority’s conclusion deprives the owner of a leasehold interest and the owner of the fee of their respective rights to redeem without the opportunity to be heard. I would conclude that the proposed defendants alleged sufficient facts to support applications for intervention and that their right of redemption was not extinguished until the trial court confirmed the foreclosure sale.
I
The majority concludes that the trial court correctly denied the motions to intervene because Spicer and Holstein failed to sustain the burden of proving that they had direct and substantial interests in the property. I disagree with the majority’s holding that a proposed party has the burden of proving an interest in the underlying litigation before he has the right to intervene. I would hold that a motion to intervene should be decided on the tendered pleadings and the trial court should have granted the proposed parties’ motions on the basis of the allegations set forth therein.
“An applicant for intervention has a right to intervene under Practice Book § 99 where the applicant’s interest is of such a direct and immediate character that the applicant will either gain or lose by the direct legal operation and effect of the judgment.” (Internal quotation marks omitted.) Horton v. Meskill, 187 Conn. 187, 195, 445 A.2d 579 (1982). “Most of our cases discuss the admission of new parties as coming within the ‘broad *341discretion’ of the trial court. E.g, Manter v. Manter, 185 Conn. 502, 507, 441 A.2d 146 (1981); Jones v. Ricker, 172 Conn. 572, 575n, 375 A.2d 1034 (1977); Nikitiuk v. Pishtey, 153 Conn. 545, 555, 219 A.2d 225 (1966). But there are also cases which make clear that intervention of right exists in Connecticut practice. Richard v. Stanadyne, Inc., 181 Conn. 321, 322n, 435 A.2d 352 (1980); Greenwich Gas Co. v. Tuthill, 113 Conn. 684, 695, 155 A. 850 (1931); Bucky v. Zoning Board of Appeals, 33 Conn. Sup. 606, 608, 363 A.2d 1119 (1976); DeFelice v. Federal Grain Corporation, 12 Conn. Sup. 199, 201 (1943). The nature of the right to intervene in Connecticut, however, has not been fully articulated. Where state precedent is lacking, it is appropriate to look to authorities under the comparable federal rule, in this case Rule 24 of the Federal Rules of Civil Procedure.” Id., 192.
Under federal law, “[a]n application to intervene should be viewed on the tendered pleadings—that is, whether those pleadings allege a legally sufficient claim or defense and not whether the applicant is likely to prevail on the merits. United States v. American Telephone & Telegraph Co., 642 F.2d 1285, 1291 (D.C. Cir. 1980); Lake Investors Development Group v. Egidi Development Group, 715 F.2d 1256, 1258 (7th Cir. 1983).” Williams & Humbert Ltd. v. W. & H. Trade Marks, 840 F.2d 72, 75 (D.C. Cir. 1988). “All nonconclusory allegations supporting a motion to intervene are taken as true, absent sham, frivolity, or other objections.” Central States, Southeast & Southwest Areas Health & Welfare Fund v. Old Security Life Ins. Co., 600 F.2d 671, 672 (7th Cir. 1979).
In this case, Spicer’s motion to intervene alleges that it leased the premises from the defendant and, prior to confirmation of the foreclosure sale, sought to redeem. Spicer claims that it was subrogated to the rights of the defendant by virtue of the doctrine of equitable *342subrogation,1 and sought to exercise its right of redemption on February 16, 1994, when it tendered the full amount necessary to redeem the mortgaged premises. Holstein’s motion to intervene alleges that the named defendant quitclaimed all of her rights to the property, including her equity of redemption, to him and, prior to the confirmation of the foreclosure sale, he sought to redeem. Holstein also alleges that on February 28, 1994, he tendered the full amount necessary to redeem the mortgaged premises.
I would hold that the proposed party defendants have each alleged sufficient facts indicating a direct and substantial interest in the property, and each interest will be directly and immediately affected by the outcome of the underlying foreclosure action. Each proposed party sought to redeem the mortgaged premises and was refused by the plaintiff.2 When the bank refused redemption, Spicer and Holstein were entitled to be made parties to the litigation such that each could prove the alleged interest and redeem. I disagree with the majority’s conclusion that Spicer and Holstein have failed to sustain their burden of proof.
II
The majority also concludes that Spicer and Holstein failed to file their motions to intervene in a timely manner because the motions were filed after judgment of *343foreclosure had been rendered and the sale of the premises had taken place. The majority holds that the failure of a proposed party to protect his interest in property prior to the foreclosure sale precludes intervention and extinguishes his right of redemption. I would conclude that both Spicer and Holstein had the right to intervene prior to confirmation of the sale because the right of redemption is not extinguished until the trial court approves the sale.
In Horton v. Meskill, supra, 187 Conn. 193-94, our Supreme Court stated: “Any motion for intervention, whether permissive or of right must be timely. See Fed. R. Civ. Proc. 24. The timeliness of a motion for intervention, however, must be judged by all of the circumstances of the case. See NAACP v. New York, 413 U.S. 345, 366, 93 S. Ct. 2591, 37 L. Ed. 2d 648 (1973); Hodgson v. United Mine Workers of America, 473 F.2d 118, 129 (D.C. Cir. 1972). In any event, an untimely motion for intervention of right is not transformed automatically thereby into a motion for permissive intervention. The right to intervene is lost, not merely weakened, if it is not exercised in a timely fashion. Ricard v. Stanadyne, Inc., supra, 323-24. See 7A [C.] Wright & [A.] Miller, Federal Practice and Procedure § 1916; 3B [J.] Moore, Federal Practice § 24.13 [1], As a general matter, the timeliness requirement is applied more leniently for intervention of right than for permissive intervention because of the greater likelihood, that, serious prejudice will result. See Alaniz v. Tillie Lewis Foods, 572 F.2d 657, 659 (9th Cir.), cert. denied, 439 U.S. 837, 99 S. Ct. 123, 58 L. Ed. 2d 134 (1978); Diaz v. Southern Drilling Corporation, 427 F.2d 1118, 1126 (5th Cir. 1970).” (Emphasis added.)
The dispositive issue in this appeal is whether Spicer and Holstein possessed an interest in the property when they filed their respective motions to intervene, or whether their respective rights of redemption were *344extinguished by the foreclosure sale. In Citicorp Mortgage, Inc. v. Burgos, 227 Conn. 116, 120, 629 A.2d 410 (1993), our Supreme Court restated the general rule that a foreclosure sale is not completed until the sale has been confirmed and ratified by the court. See also Raymondv. Gilman, 111 Conn. 605, 613-14, 151 A. 248 (1930); New England Savings Bank v. Loubier, 6 Bankr. 298, 303 (D. Conn. 1980). The ratification or confirmation of the sale is, therefore, a condition precedent to any operative effect arising out of the sale. Mariners Savings Bank v. Duca, 98 Conn. 147, 153, 118 A. 820 (1922). “Redemption by the owner of property annuls the sale and defeats the title of the purchaser threat.” 55 Am. Jur. 2d, Mortgages § 901 (1971).
Spicer and Holstein filed their motions to intervene on February 28, 1994, after the foreclosure sale but prior to the trial court’s confirmation of the sale. Prior to their motions to intervene, each had attempted to redeem the property by way of full payment of the foreclosed mortgage, but the plaintiff rejected each attempt. By filing their motions to intervene, both Spicer and Holstein sought a court order to permit them to redeem. Our cases indicate that the right of redemption is not extinguished until the court approves the foreclosure sale. Once redemption is made, the trial court is without authority to approve the sale. Spicer’s and Holstein’s motions were timely because they alleged that they tendered full payment on the foreclosed property. When the bank refused the tender of the full amount to redeem, Spicer and Holstein were entitled to be made parties. If the plaintiff had accepted the tender, there would be no need to intervene and hold a hearing on the committee sale except to set the committee fees and expenses. There would be no sale.
The majority opinion denies Spicer and Holstein their rights to full adjudication of their property interest in this matter. The conclusion reached by the majority is *345especially bothersome because both Spicer and Holstein allegedly attempted to redeem the property prior to filing their respective motions to intervene. I would conclude that the trial court improperly denied Spicer’s and Holstein’s motions to intervene in this action.
I would reverse the judgment of the trial court and remand this case for further proceedings.

 The doctrine of equitable subrogation is designed to promote and accomplish justice, and is the mode that equity adopts to compel the ultimate payment of a debt by one who, in justice, equity, and good conscience, should pay it As now applied, the doctrine includes instances in which one person, not acting as a mere volunteer or intruder, pays a debt for which another is primarily liable, and which in equity and good conscience should have been discharged by the latter. Westchester Fire Ins. Co. v. Allstate Ins. Co., 236 Conn. 362, 371, 672 A.2d 959 (1996).


 The pleadings suggest that the plaintiff had a significant incentive to refuse the proposed party defendants’ offers to redeem. The plaintiff held a $700,000 certificate of attachment on the premises that was subsequent and subordinate to the mortgage’s being foreclosed.